Name: Commission Regulation (EC) No 3063/94 of 15 December 1994 laying down the conditions for the application of a temporary derogation from the common quality standards for fresh fruit and vegetables for Austrian and Finnish products
 Type: Regulation
 Subject Matter: plant product;  European construction;  Europe;  technology and technical regulations
 Date Published: nan

 No L 323/22 Official Journal of the European Communities 16 . 12. 94 COMMISSION REGULATION (EC) No 3063/94 of 15 December 1994 laying down the conditions for the application of a temporary derogation from the common quality standards for fresh fruit and vegetables for Austrian and Finnish products HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to provisions adopted pursuant to the second subparagraph of Article 12(1 ) of Regulation (EEC) No 1035/72, the common quality standards shall not apply to fresh fruit and vegetables produced in Austria and Finland when they are marketed on the national market of either of those countries . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Norway, Austria, Finland and Sweden, and in particular Article 1 50 (3) thereof, Whereas Council Regulation (EEC) No 1035/72 on the common organization of the market in fruit and vegeta ­ bles ('), as last amended by Regulation (EC) No 2753/94 (2), provides for the establishment of common quality standards for fruit and vegetables for products to be delivered fresh to the consumer ; whereas Annex I of that Regulation lists the products to which those common quality standards are to apply ; Whereas the Annex XV to the Act of Accession lays down that the common quality standards for the products in question during specified transitional periods are to apply to Austrian and Finnish products under conditions to be determined in derogation from Article 2 of Regula ­ tion (EEC) No 1 035/72 ; whereas the said conditions should be laid down ; Whereas, pursuant to Article 150 of the Treaty of Acces ­ sion, the measures provided for in this Regulation may be adopted before the accession of Austria and Finland and enter into force subject to and on the date of entry into force of the Treaty ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Article 2 During the transitional periods, the competent authorities of Austria and Finland shall undertake to ensure the progressive and general application of the common quality standards . Article 3 This Regulation shall enter into force on the date of entry into force of the Treaty of Accession . It shall apply for Austria for a period of three years and for Finland for a period of two years from the date of its entry into force . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 December 1994. For the Commission Rene STEICHEN Member of the Commission (&gt;) OJ No L 118, 20 . 5 . 1972, p. 1 . (2) OJ No L 292, 12. 11 . 1994, p . 3 .